Exhibit 10.1
SoundBite Communications, Inc.
Executive Retention Agreement
     This Executive Retention Agreement is entered into between SoundBite
Communications, Inc., a Delaware corporation (the “Company”), and Diane Albano
(the “Executive”) as of March 29, 2010.
     Whereas, the board of directors of the Company (the “Board”) has determined
that appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel;
     Now, Therefore, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive’s
employment with the Company is terminated under the circumstances described
below.
     1. Key Definitions. As used herein, the following terms shall have the
following respective meanings:

  1.1.   “Cause” means termination for any one of the following reasons:

  (a)   the Executive’s willful misconduct or gross negligence in the
performance of his duties as an employee and officer of the Company (as
determined by a majority of the directors of the Company other than, if
applicable, the Executive); or     (b)   the Executive’s criminal misconduct in
connection with the performance of his duties as an employee and officer of the
Company.

  1.2.   “Change in Control” means:

  (a)   a sale by the Company, whether for cash or securities, of all or
substantially all of its assets; or     (b)   a merger or consolidation of the
Company with or into another entity in a transaction where the shares of the
Company’s capital stock outstanding immediately prior to the closing of such
merger or consolidation represent or are converted into or exchanged for shares
that represent less than a majority of the shares of capital stock of the
resulting or surviving entity outstanding immediately after the closing of such
merger or consolidation.

     1.3. “Disability” means the Executive’s absence from the full-time
performance of the Executive’s duties with the Company for 180 consecutive
calendar days as a result of incapacity due to mental or physical illness that
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative.
     1.4. “Good Reason” means the occurrence, without the Executive’s written
consent, of any of the events or circumstances set forth in subsections
(a) through (f) below:

  (a)   a substantial reduction in the scope or nature of the Executive’s
responsibilities, duties, authorities, position, powers or reporting structure
or relationships;     (b)   a reduction in the Executive’s annual base salary;

 



--------------------------------------------------------------------------------



 



  (c)   the failure by the Company to:

  (i)   continue in effect any material compensation or benefit plan or program
(including any life insurance, medical, health and accident or disability plan
and any vacation or automobile program or policy) (a “Benefit Plan”) in which
the Executive participates or that is applicable to the Executive, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan or program,     (ii)   continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount of benefits
provided and the level of the Executive’s participation relative to other
participants, than the basis existing previously,     (iii)   award cash bonuses
to the Executive in amounts and in a manner substantially consistent with past
practice in light of the Company’s financial performance, or     (iv)   a change
by the Company in the location at which the Executive performs his principal
duties for the Company to a new location that is more than 50 miles from the
location at which the Executive previously performed his principal duties for
the Company;

  (d)   the failure of the Company to obtain the agreement from any successor to
the Company to assume and agree to perform this Agreement, as required by
Section 6.1;     (e)   any failure of the Company to pay or provide to the
Executive any portion of the Executive’s compensation or benefits due under any
Benefit Plan within seven days of the date such compensation or benefits are
due; or     (f)   any material breach by the Company of this Agreement or any
employment agreement with the Executive.

Notwithstanding the foregoing, any such event or circumstance shall not be
deemed to constitute Good Reason if, prior to the Date of Termination specified
in the Notice of Termination (each as defined in Section 3.2(a)) given by the
Executive in respect thereof, such event or circumstance has been fully
corrected and the Executive has been reasonably compensated for any losses or
damages resulting therefrom, provided that such right of correction by the
Company shall only apply to the first Notice of Termination for Good Reason
given by the Executive. The Executive’s right to terminate his employment for
Good Reason shall not be affected by his incapacity due to physical or mental
illness.
     2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall be effective for the period (the “Term”) commencing as
of the date hereof and continuing in effect through December 31, 2010; provided,
however, that commencing on January 1, 2011 and each January 1 thereafter, the
Term shall be automatically extended for one additional year unless, not later
than 90 days prior to the scheduled expiration of the Term (or any extension
thereof), the Company shall have given the Executive written notice that the
Term will not be extended.

2



--------------------------------------------------------------------------------



 



3. Employment Status; Termination.
     3.1. Not an Employment Contract. The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Executive from terminating employment at any time.
     3.2. Termination of Employment.
     (a) Any termination of the Executive’s employment by the Company or by the
Executive (other than due to the death of the Executive) shall be communicated
by a written notice to the other party hereto (the “Notice of Termination”),
given in accordance with Section 7. Any Notice of Termination shall:

  (i)   indicate the specific termination provision (if any) of this Agreement
relied upon by the party giving such notice,     (ii)   to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and     (iii)   specify the Date of Termination (as
defined below).

The effective date of an employment termination (the “Date of Termination”)
shall be the close of business on the date specified in the Notice of
Termination (which date may not be less than 15 days or more than 120 days after
the date of delivery of such Notice of Termination), in the case of a
termination other than one due to the Executive’s death, or the date of the
Executive’s death, as the case may be. In the event the Company fails to satisfy
the requirements of Section 3.2(a) regarding a Notice of Termination, the
purported termination of the Executive’s employment pursuant to such Notice of
Termination shall not be effective for purposes of this Agreement.
     (b) The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.
     (c) Any Notice of Termination for Cause given by the Company must be given
within 90 days of the occurrence of the event(s) or circumstance(s) that
constitute(s) Cause. Prior to any Notice of Termination for Cause being given
(and prior to any termination for Cause being effective), the Executive shall be
entitled to a hearing before the Board at which he may, at his election, be
represented by counsel and at which he shall have a reasonable opportunity to be
heard. Such hearing shall be held on not less than 15 days prior written notice
to the Executive stating the Board’s intention to terminate the Executive for
Cause and stating in detail the particular event(s) or circumstance(s) that the
Board believes constitutes Cause for termination.
     (d) Any Notice of Termination for Good Reason given by the Executive must
be given within 90 days of the occurrence of the event(s) or circumstance(s)
that constitute(s) Good Reason.

3



--------------------------------------------------------------------------------



 



4. Benefits to Executive.
     4.1. Compensation.
     (a) Termination Without Cause or for Good Reason. Subject to Section 4.3,
if the Executive’s employment with the Company is terminated by the Company
(other than for Cause, Disability or death) or by the Executive for Good Reason,
then the Executive shall be entitled to the following benefits:

  (i)   the Company shall pay to the Executive in a lump sum in cash within
30 days after the Date of Termination the aggregate of the following amounts:

  (1)   the sum of (A) the Executive’s base salary through the Date of
Termination, (B) the product of (x) the annual bonus paid or payable (including
any bonus or portion thereof that has been earned but deferred) for the most
recently completed fiscal year and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Date of Termination, and
the denominator of which is 365, (C) the amount of any commission earned through
the Date of Termination, and (D) the amount of any compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon) and any accrued vacation pay, in each case to the extent not previously
paid (the amounts described in clauses (A), (B), (C) and (D) are referred to as
the “Accrued Obligations”); and     (2)   the amount equal to (A) 0.5 multiplied
by (B) the sum of (x) the Executive’s highest annual base salary at any time
during the twelve months prior to the date of delivery of the Notice of
Termination, and (y) the Executive’s commission for the most recently completed
fiscal year.

  (ii)   for 6 months after the Date of Termination, or such longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall continue to provide benefits to the Executive and the
Executive’s family at least equal to those that would have been provided to them
if the Executive’s employment had not been terminated, in accordance with the
applicable Benefit Plans in effect on the date of delivery of the Notice of
Termination or, if more favorable to the Executive and his family, in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies; provided, however, (A) that if the
Executive becomes reemployed with another employer and is eligible to receive a
particular type of benefits (e.g., health insurance benefits) from such employer
on terms at least as favorable to the Executive and his family as those being
provided by the Company, then the Company shall no longer be required to provide
those particular benefits to the Executive and his family and (B) to the extent
such payments are taxable and/or extend beyond the period of time during which
the Executive would be entitled (or would, but for this clause (B)) to COBRA
continuation coverage under a group health plan of the Company, such payments
shall be made on a monthly basis);     (iii)   to the extent not previously paid
or provided, the Company shall pay or provide to the Executive within 90 days
after the Date of Termination any

4



--------------------------------------------------------------------------------



 



      other amounts or benefits required to be paid or provided or that the
Executive is eligible to receive following the Executive’s termination of
employment under any plan, program, policy, practice, contract or agreement of
the Company and its affiliated companies (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”); and

  (iv)   for purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits to which the
Executive is entitled, the Executive shall be considered to have remained
employed by the Company until 6 months after the Date of Termination.

     (b) Resignation without Good Reason; Termination for Death or Disability.
Subject to Section 4.3, if the Executive voluntarily terminates his employment
with the Company, excluding a termination for Good Reason, or if the Executive’s
employment with the Company is terminated by reason of the Executive’s death or
Disability, then the Company shall (i) pay the Executive (or his estate, if
applicable), in a lump sum in cash within 30 days after the Date of Termination,
the Accrued Obligations and (ii) pay or provide to the Executive within 90 days
after the Date of Termination the Other Benefits.
     (c) Termination for Cause. If the Company terminates the Executive’s
employment with the Company for Cause, then the Company shall (i) pay the
Executive, in a lump sum in cash within 30 days after the Date of Termination,
the sum of (A) the Executive’s annual base salary through the Date of
Termination and (B) the amount of any compensation previously deferred by the
Executive, in each case to the extent not previously paid, and (ii) pay or
provide to the Executive within 90 days after the Date of Termination the Other
Benefits.
     4.2. Taxes.
     (a) Notwithstanding any other provision of this Agreement, except as set
forth in Section 4.2(b), in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall not be obligated to
provide to the Executive a portion of any “Contingent Compensation Payments” (as
defined below) that the Executive would otherwise be entitled to receive to the
extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) for the Executive. For purposes of this Section 4.2, the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Payments” and the aggregate amount (determined in accordance with Treasury
Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”
     (b) Notwithstanding the provisions of Section 4.2(a), no such reduction in
Contingent Compensation Payments shall be made if (i) the Eliminated Amount
(computed without regard to this sentence) exceeds (ii) 110% of the aggregate
present value (determined in accordance with Treasury
Regulation Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of
the amount of any additional taxes that would be incurred by the Executive if
the Eliminated Payments (determined without regard to this sentence) were paid
to him (including, state and federal income taxes on the Eliminated Payments,
the excise tax imposed by Section 4999 of the Code payable with respect to all
of the Contingent Compensation Payments in excess of the Executive’s “base
amount” (as defined in Section 280G(b)(3) of the Code), and any withholding
taxes). The override of such reduction in Contingent Compensation Payments
pursuant to this Section 4.2(b) shall be referred to as a “Section 4.2(b)
Override.” For purpose of this paragraph, if any federal or state income taxes
would be attributable to the receipt of

5



--------------------------------------------------------------------------------



 



any Eliminated Payment, the amount of such taxes shall be computed by
multiplying the amount of the Eliminated Payment by the maximum combined federal
and state income tax rate provided by law.
     (c) For purposes of this Section 4.2 the following terms shall have the
following respective meanings:
     (i) “Change in Ownership or Control” shall mean a change in the ownership
or effective control of the Company or in the ownership of a substantial portion
of the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.
     (ii) “Contingent Compensation Payment” shall mean any payment (or benefit)
in the nature of compensation that is made or made available (under this
Agreement or otherwise) to a “disqualified individual” (as defined in
Section 280G(c) of the Code) and that is contingent (within the meaning of
Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or Control of the
Company.
     (d) Any payments or other benefits otherwise due to the Executive following
a Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this
Section 4.2(d). Within 30 days after each date on which the Executive first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify the Executive (with reasonable detail regarding the basis
for its determinations) (i) which Potential Payments constitute Contingent
Compensation Payments, (ii) the Eliminated Amount and (iii) whether the
Section 4.2(b) Override is applicable. Within 30 days after delivery of such
notice to the Executive, the Executive shall deliver a response to the Company
(the “Executive Response”) stating either (A) that he agrees with the Company’s
determination pursuant to the preceding sentence, in which case he shall
indicate, if applicable, which Contingent Compensation Payments, or portions
thereof (the aggregate amount of which, determined in accordance with Treasury
Regulation Section 1.280G-1, Q/A-30 or any successor provision, shall be equal
to the Eliminated Amount), shall be treated as Eliminated Payments or (B) that
he disagrees with such determination, in which case he shall set forth (i) which
Potential Payments should be characterized as Contingent Compensation Payments,
(ii) the Eliminated Amount, (iii) whether the Section 4.2(b) Override is
applicable, and (iv) which (if any) Contingent Compensation Payments, or
portions thereof (the aggregate amount of which, determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision, shall
be equal to the Eliminated Amount, if any), shall be treated as Eliminated
Payments. In the event that the Executive fails to deliver an Executive Response
on or before the required date, the Company’s initial determination shall be
final and the Contingent Compensation Payments that shall be treated as
Eliminated Payments shall be determined by the Company in its absolute
discretion. If the Executive states in the Executive Response that he agrees
with the Company’s determination, the Company shall make the Potential Payments
to the Executive within three business days following delivery to the Company of
the Executive Response (except for any Potential Payments which are not due to
be made until after such date, which Potential Payments shall be made on the
date on which they are due). If the Executive states in the Executive Response
that he disagrees with the Company’s determination, then, for a period of
60 days following delivery of the Executive Response, the Executive and the
Company shall use good faith efforts to resolve such dispute. If such dispute is
not resolved within such 60-day period, such dispute shall be settled
exclusively by arbitration in Boston, Massachusetts, in accordance with the
rules of the

6



--------------------------------------------------------------------------------



 



American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall, within
three business days following delivery to the Company of the Executive Response,
make to the Executive those Potential Payments as to which there is no dispute
between the Company and the Executive regarding whether they should be made
(except for any such Potential Payments which are not due to be made until after
such date, which Potential Payments shall be made on the date on which they are
due). The balance of the Potential Payments shall be made within three business
days following the resolution of such dispute. The Company shall not be
obligated to pay any interest with respect to any payments to be made to the
Executive following the resolution of such dispute.
     (e) The provisions of this Section 4.2 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.
     4.3. Payments Subject to Section 409A.
     (a) Subject to this Section 4.3, payments or benefits under Section 4.1
shall begin only upon the date of a “separation from service” of the Executive
(determined as set forth below) which occurs on or after the termination of the
Executive’s employment. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to the
Executive under Section 4.1, as applicable:
     (i) It is intended that each installment of the payments and benefits
provided under Section 4.1 shall be treated as a separate “payment” for purposes
of Section 409A of the Code and the guidance issued thereunder (“Section 409A”).
Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.
     (ii) If, as of the date of the “separation from service” of the Executive
from the Company, the Executive is not a “specified employee” (within the
meaning of Section 409A), then each installment of the payments and benefits
shall be made on the dates and terms set forth in Section 4.1.
     (iii) If, as of the date of the “separation from service” of the Executive
from the Company, the Executive is a “specified employee” (within the meaning of
Section 409A), then:

  (1)   Each installment of the payments and benefits due under Section 4.1
that, in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the Short-Term Deferral Period (as hereinafter defined) shall be treated
as a short-term deferral within the meaning of Treasury Regulation Section
1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the 15th day of the third month following the end of the
Executive’s tax year in which the separation from service occurs and the 15th
day of the third month following the end of the Company’s tax year in which the
separation from service occurs; and

7



--------------------------------------------------------------------------------



 



  (2)   Each installment of the payments and benefits due under Section 4.1 that
is not described in Section 4.3(a)(iii)(1) and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Executive from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the Executive’s second taxable year following his taxable year in
which the separation from service occurs.

     (b) The determination of whether and when a separation from service of the
Executive from the Company has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury
Regulation Section 1.409A-1(h). Solely for purposes of this Section 4.3(b),
“Company” shall include all persons with whom the Company would be considered a
single employer under Section 414(b) and (c) of the Code.
     (c) All reimbursements and in-kind benefits provided under the Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to
Section 409A.
     4.4. Mitigation. The Executive shall not be required to mitigate the amount
of any payment or benefits provided for in this Section 4 by seeking other
employment or otherwise. Further, except as provided in Section 4.1(a)(ii), the
amount of any payment or benefits provided for in this Section 4 shall not be
reduced by any compensation earned by the Executive as a result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by the Executive to the Company or otherwise.
     4.5. Release. The obligation of the Company to make the payments and
provide the benefits to the Executive under Sections 4.1(a)(i)(2) and 4.1(a)(ii)
is conditioned upon the Executive signing a release of claims, in a customary
and reasonable form requested by the Company (the “Executive Release”), within
such period of time as the Company may specify following the Date of
Termination, and upon the Executive Release becoming effective in accordance
with its terms. The Company shall not be obligated to make any payments to the
Executive under Section 4.1(a)(i)(2) until the Executive Release has become
effective; provided that at such time as the Executive Release becomes
effective, the Company shall promptly pay to the Executive any payments that
would otherwise have been made to the Executive between the Date of Termination
and date on which the Executive Release becomes effective.

8



--------------------------------------------------------------------------------



 



     5. Disputes. All claims by the Executive for benefits under this Agreement
shall be directed to and determined by the Board and shall be in writing. Any
denial by the Board of a claim for benefits under this Agreement shall be
delivered to the Executive in writing and shall set forth the specific reasons
for the denial and the specific provisions of this Agreement relied upon. The
Board shall afford a reasonable opportunity to the Executive for a review of the
decision denying a claim. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.
     6. Successors.
     6.1. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a breach of this Agreement and shall
constitute Good Reason if the Executive elects to terminate employment, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid that assumes and agrees to
perform this Agreement, by operation of law or otherwise.
     6.2. Successor to Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amount would still be payable to
the Executive or his family hereunder if the Executive had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.
     7. Notice. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
22 Crosby Drive, Bedford, Massachusetts 01730, Attention: Chief Executive
Officer, and to the Executive at her address set forth on the signature page of
this Agreement (or to such other address as either the Company or the Executive
may have furnished to the other in writing in accordance herewith). Any such
notice, instruction or communication shall be deemed to have been delivered five
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service. Either party may give any notice,
instruction or other communication hereunder using any other means, but no such
notice, instruction or other communication shall be deemed to have been duly
delivered unless and until it actually is received by the party for whom it is
intended.
     8. Miscellaneous.
     8.1. Employment by Subsidiary. For purposes of this Agreement, the
Executive’s employment with the Company shall not be deemed to have terminated
solely as a result of the Executive continuing to be employed by a wholly-owned
subsidiary of the Company.

9



--------------------------------------------------------------------------------



 



     8.2. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
     8.3. Injunctive Relief. The Company and the Executive agree that any breach
of this Agreement by the Company is likely to cause the Executive substantial
and irrevocable damage and therefore, in the event of any such breach, in
addition to such other remedies that may be available, the Executive shall have
the right to specific performance and injunctive relief.
     8.4. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
Commonwealth of Massachusetts, without regard to conflicts of law principles.
     8.5. Waivers. No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.
     8.6. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.
     8.7. Tax Withholding. Any payments provided for hereunder shall be paid net
of any applicable tax withholding required under federal, state or local law.
     8.8. Entire Agreement. This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled. Notwithstanding the foregoing, this Agreement shall not be deemed to
supersede, in part or in whole, the terms of (a) the Amended and Restated Change
in Control Agreement entered into between the Company and the Executive as of
the date hereof or (b) any stock option agreement, whether outstanding as of the
date of this Agreement or granted subsequently, even if the vesting of options
granted thereunder may be accelerated by an event or occurrence that constitutes
a Change in Control for purposes of this Agreement.
     8.9. Construction. The headings of the Sections of this Agreement are
included only for convenience and shall not affect the meaning or interpretation
of this Agreement. References herein to Sections shall mean such Sections of
this Agreement, except as otherwise specified. The words “herein” and “hereof”
and other words of similar import refer to this Agreement as a whole and not to
any particular part of this Agreement. The word “including” as used herein shall
not be construed so as to exclude any other thing not referred to or described.
     8.10. Amendments. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.
     8.11. Executive’s Acknowledgements. The Executive acknowledges that she:

  (a)   has read this Agreement;     (b)   has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Executive’s own choice or has voluntarily declined to seek such counsel;

10



--------------------------------------------------------------------------------



 



  (c)   understands the terms and consequences of this Agreement; and     (d)  
understands that the law firm of WilmerHale is acting as counsel to the Company
in connection with the transactions contemplated by this Agreement, and is not
acting as counsel for the Executive.

     8.12. Section 409A. This Agreement is intended to comply with the
provisions of Section 409A and the Agreement shall, to the extent practicable,
be construed in accordance therewith. The Company makes no representation or
warranty and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A and do not satisfy an exemption from, or the conditions
of, Section 409A.
     In Witness Whereof, the parties hereto have executed this Agreement as of
the day and year first set forth above.

            SoundBite Communications, Inc.

      By:   /s/ James A. Milton        James A. Milton        Chief Executive
Officer        Diane Albano

      /s/ Diane Albano        Address of Executive:
      26 Skyview Lane
Sudbury, MA 01776     

11